REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Ilies Reference: As relevant prior art, the examiner cites Ilies et al. (Expert Opinion in Therapeutic Patents, Vol. 11(11), 2001, pages 1729-1752). Ilies et al. (hereafter referred to as Ilies) is drawn to cationic lipids and cationic liposomes to deliver plasmids (i.e. DNA), as of Ilies, page 1729, title and abstract. Ilies provides many chemical structures of cationic lipids. The closest chemical structures appear to be #54-#56 on page 1740, which are reproduced below with annotation by the examiner.

    PNG
    media_image1.png
    544
    779
    media_image1.png
    Greyscale

The examiner has circled and added arrows pointing to features which render the above structures different from the claimed invention. Specifically, structures (11) and (12) do not allow for two separate methylene groups between the carbon atoms at which the two long chains converge and the ester group. Compound (11) includes no methylene groups between the carbon atom at which the long chain converge and functional groups A and B, which may be esters. Compound (12) includes a methylene group on one of the carbon chains between the carbon atoms at which the alkyl groups converge and functional groups A and B. However, neither structure includes two methylene groups between the carbon atom at which the alkyl groups converge and the methylene groups.
Panzner Reference: As additional relevant prior art, the examiner cites Panzner et al. (US 2008/0089932 A1), which has been previously cited in the file record. Panzner et al. (hereafter referred to as Panzner) is drawn to a liposome comprising a cationic and an anionic amphiphile, as of Panzner, title and abstract. The composition of Panzner is intended for delivery of nucleic acid, as of Panzner, paragraphs 0053-0056. Panzner teaches examples of liposomes comprising cationic, anionic, and neutral lipids as of e.g. Panzner, page 4, right column, table in paragraph 0047, reproduced below.

    PNG
    media_image2.png
    304
    407
    media_image2.png
    Greyscale

Panzner does not anticipate the claimed invention or render the claimed invention obvious because, while Panzner teaches cationic amphiphiles, the chemical structure of the cationic amphiphile taught by Panzner differ from that required by the instant claims.
Belloni Reference: As an additional relevant reference that has previously been cited in the file record, the examiner cites Belloni et al. (US Patent 6,034,137). Belloni et al. (hereafter referred to as Belloni) teaches guanidino cationic lipids, as of Belloni, title and abstract. Belloni teaches the following cationic lipids, as of Belloni, figure 1, reproduced in part below.

    PNG
    media_image3.png
    525
    754
    media_image3.png
    Greyscale

As best understood by the examiner, X in Belloni is a guanido containing imino group. However, the above-reproduced structures differ from the claimed invention because the above-reproduced structures comprise two long chain alkyl groups directly attached to an amide nitrogen. This is not part of the claim scope. Even in the case where the claimed variable “D” is present and is an amide, the claim requires that one of the atoms attached to the amide nitrogen is a hydrogen. This is not taught by Belloni, which teaches two long chain alkyl groups attached to the amide nitrogen. There would have been no motivation for the skilled artisan to have modified Belloni to have formed a composition comprising a hydrogen attached to an amide nitrogen as this would have necessitated removing one of the long chain alkyl groups in Belloni.
Kirpotin Reference: As an additional relevant reference which was previously cited in the file record, the examiner cites Kirpotin et al. (US Patent 5,980,935). Kirpotin et al. (hereafter referred to as Kirpotin) is drawn to a cationic lipid made from chemically conjugated dioleoyl phosphatidylethanolamine (DOPE) and arginine, as of Kirpotin, title and abstract. The structure of this lipid is set forth as of Kirpotin, columns 3-4, relevant structure reproduced below with mistakes in the structure pointed out by the examiner and another group pointed out with an arrow.

    PNG
    media_image4.png
    220
    827
    media_image4.png
    Greyscale

The above-reproduced structure differs from the claimed structure because the instant claims do not recite that the variable “D” may be a phosphate group, and that Kirpotin teaches a phosphate in this position renders Kirpotin to differ from the instantly claimed invention. Additionally, the protonated amine group attached to the carbon atom α-to the amine carbonyl on the left side of said carbonyl in the above-reproduced figure, which is pointed out by an arrow added by the examiner in the above-reproduced figure, appears to be outside the scope of the recited cationic amphiphile in instant claim 22. As such, no rejection over Kirpotin, by itself or in combination with other references, has been written by the examiner.
Schneider Reference: As an additional relevant reference which was previously cited in the file record, the examiner cites Schneider et al. (US Patent 6,268,516). Schneider et al. (hereafter referred to as Schneider) teaches a lipid with the following structure, as of Schneider, column 2, structure IV from lines 45-65, reproduced below with annotation added by the examiner.

    PNG
    media_image5.png
    434
    491
    media_image5.png
    Greyscale

The examiner notes that the two carbons in the box above, which link “Z” to “Y”, differ from the claimed structure. In claimed structure (12), one of those two carbon atoms is not present, whereas in claimed structure (11), both carbon atoms are not present. This difference in chemical structure renders the composition of Schneider different from the claimed invention.
Quay Reference: As an additional relevant reference that has been previously cited in the file record, the examiner cites Quay et al. (WO 2008/137758 A2). Quay et al. (hereafter referred to as Quay) is drawn to an amino acid liposome which may be used for delivering nucleic acids, as of Quay, title, abstract, and page 1 lines 30-32. Quay teaches guanidine containing cationic lipids, as of e.g. Quay, page 23, relevant structures reproduced below.

    PNG
    media_image6.png
    674
    878
    media_image6.png
    Greyscale

However, these chemical structures differ from the claimed chemical structures for the following reasons, as set forth on pages 8-9 of applicant’s response on 10 February 2021, wherein the relevant text has been reproduced below.

    PNG
    media_image7.png
    239
    653
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    398
    636
    media_image8.png
    Greyscale

As such, the instant claims are not rejected over Quay, by itself or in view of another reference.
Masashi Reference: As an additional relevant reference that is cited on a PTO-892 attached to this notice of allowance, the examiner cites Masashi et al. (JP 2007091657 A1). Masashi et al. (hereafter referred to as Masashi) has been written in Japanese; however, an English language translation has been provided via Google Translate at https://patents.google.com/patent/JP2007091657A/en?oq=JP+2007-091657 (accessed 28 July 2022, pages 1-10).
Masashi teaches a compound with the following structure, as of Masashi, page 1, abstract of original document, relevant chemical structure reproduced below.

    PNG
    media_image9.png
    191
    630
    media_image9.png
    Greyscale

In the above-reproduced structure, the variable “A” refers to an aromatic group, as of page 1 of the translation, second line in section entitled “Claims.” Masashi teaches the following specific chemical structure on page 6 of the original Japanese document, wherein the relevant structure is reproduced below with annotation by the examiner.

    PNG
    media_image10.png
    263
    839
    media_image10.png
    Greyscale

The existence of the aromatic group in the above-reproduced structure at the indicated position renders the compound of the above-reproduced structure outside the scope of the recited cationic amphiphile. This is because neither structures (11), (12), or (15) can have an aromatic group in the position indicated in the above structure of Masashi. Therefore, no rejection over Masashi has been written.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Terminal Disclaimer
The terminal disclaimer filed on 31 March 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,039,714 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC SHOMER whose telephone number is (571)270-7671. The examiner can normally be reached 7:30 AM to 5:00 PM Monday Through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ISAAC . SHOMER
Primary Examiner
Art Unit 1612



/ISAAC SHOMER/           Primary Examiner, Art Unit 1612